DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 14, 17-18, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McKeon (U.S. Pub. No. 2012/0101764), hereinafter “McKeon,” in further view of Yoshiara et al. (U.S. Pub. No. 2015/0087985) as sharing the same disclosure as Japanese Pub. No. 2013252182, hereinafter “Yoshiara,” in further view of Sato (U.S. Pub. No. 2015/0282787) as sharing the same disclosure as Japanese Pub. No. 2014158699, hereinafter “Sato,” in further view of Sumi et al. (U.S. Pub. No. 2013/0066210), hereafter “Sumi”.

Regarding claim 1, McKeon discloses an ultrasonic diagnostic apparatus (“method and apparatus for dynamically adjusting the level of a response signal from an ultrasound transducer” McKeon, Abstract; “use of time gain control (TGC) in medical ultrasonic imaging and non-destructive testing is well known” McKeon, [0002]), comprising:
amplification circuitry configured to amplify a reflected wave signal which is an analog signal (“the signal generated by the transducer 102 in response to sensed ultrasound is passed to low-noise pre-amplifier 118” McKeon, [0060]) received by each channel of a plurality of channels of an ultrasonic probe (“This approach has also been used successfully in medical ultrasound. In medical ultrasound, an image is captured using arrays of transmitting and receiving transducers, together with phased-array beamforming” McKeon, [0006]; “Variable gain amplifiers have been used successfully in medical ultrasound. In that application, an image is captured using arrays of transmitting and receiving transducers together with phased-array beamforming” McKeon, [0071]);
an analog-to-digital converter configured to convert the reflected wave signal amplified by the amplification circuitry to a reflected wave signal which is a digital signal  (“the signal generated by the transducer 102 in response to sensed ultrasound is passed to low-noise pre-amplifier 118… and then to digital converter (ADC) 124” McKeon, [0060]); and
a processor (“the digitized samples are stored in a memory 126 of the computer 108 and may be processed by processor 134” McKeon, [0060]) configured to:
determine whether or not the reflected wave signal which is the digital signal is saturated (“deeper interfaces will either be too dark or earlier interfaces will be too bright (Saturated) for inspection purposes” McKeon, [0041]; “a single pass/fail threshold may be used over the whole depth of the material” McKeon, [0042]; “The gain profiles may be selected automatically with reference to a measured ultrasound response” McKeon, [0058]; “gain of the level adjuster 120 is adjusted dynamically by a gain profile generator 136” McKeon, [0061]; “(ii) better equalization of reflections from deeper stacked die interfaces, without saturating shallower ones, and (iii) better triggering, since the front surface reflection may be increased without saturating internal reflections” McKeon, [0081]; gain generator, #136, is implemented on computer, #108, McKeon, Fig. 1; “level adjuster 120 is responsive to a response signal 1410 and dynamically adjusts the level of the response signal 1410, in accordance with the gain profile 1408, to produce a level adjusted response signal 1412. The level adjusted signal may then be sampled and used to test the object that generated the response signal 1410” McKeon, [0122]),
generate reflected wave data based on whether the reflected wave signal is determined to be saturated (“For example, the operator may view repeated C-scan displays, adjusting the parameter between scans to obtain an image that appears to be improved” McKeon, [0007]; “A display 130 may be used to display graphical waveforms, a graphical user interface and other information, under the control of a display processor 132” McKeon, [0062]; “This approach has also been used successfully in medical ultrasound. In medical ultrasound, an image is captured using arrays of transmitting and receiving transducers, together with phased-array beamforming” McKeon, [0006]; “Variable gain amplifiers have been used successfully in medical ultrasound. In that application, an image is captured using arrays of transmitting and receiving transducers together with phased-array beamforming” McKeon, [0071]; “deeper interfaces will either be too dark or earlier interfaces will be too bright (Saturated) for inspection purposes” McKeon, [0041]; “a single pass/fail threshold may be used over the whole depth of the material” McKeon, [0042]; “The gain profiles may be selected automatically with reference to a measured ultrasound response” McKeon, [0058]; “gain of the level adjuster 120 is adjusted dynamically by a gain profile generator 136” McKeon, [0061]; “(ii) better equalization of reflections from deeper stacked die interfaces, without saturating shallower ones, and (iii) better triggering, since the front surface reflection may be increased without saturating internal reflections” McKeon, [0081]; gain generator, #136, is implemented on computer, #108, McKeon, Fig. 1; “level adjuster 120 is responsive to a response signal 1410 and dynamically adjusts the level of the response signal 1410, in accordance with the gain profile 1408, to produce a level adjusted response signal 1412. The level adjusted signal may then be sampled and used to test the object that generated the response signal 1410” McKeon, [0122]; i.e. saturated and unsaturated digital channels are automatically gain adjusted to correct for saturation when generating the beamformed data), and
cause a display to display image based on the reflected wave data (“For example, the operator may view repeated C-scan displays, adjusting the parameter between scans to obtain an image that appears to be improved” McKeon, [0007]; “A display 130 may be used to display graphical waveforms, a graphical user interface and other information, under the control of a display processor 132” McKeon, [0062]).
However, McKeon may not explictly disclose the amplification circuitry is configured to, when a gain value of a received reflected wave signal is corrected in units of frames, alternately correct a gain value for each adjacent frame using a first gain value and a second gain value less than the first gain value and acquire a first corrected signal and a second corrected signal from the reflected wave signal in units of frames.
However, in the same field of endeavor of ultrasound imaging, Yoshiara teaches the amplification circuitry (“The transmitter/receiver 11 includes an amplifier circuit “ [0031]; “in accordance with a scan sequence set by the control unit 17, the transmitter/receiver 11” [0048]) is configured to, when a gain value of a received reflected wave signal is corrected in units of frames, alternately correct a gain value for each adjacent frame using a first gain value and a second gain value less than the first gain value and acquire a first corrected signal and a second corrected signal from the reflected wave signal in units of frames (“causes ultrasound waves to be transmitted three times for each scanning line with the amplitude ratio thereof modulated to be “1:2:1”, such as (−0.5, 1, −0.5), with the polarities inverted between the transmitted ultrasound waves in the first and the third times and the transmitted ultrasound waves in the second time. At this point, the pieces of reflected wave data of (−0.5, 1, −0.5) are denoted by R1, R2, and R3, respectively. The B-mode processing unit 12 performs envelope demodulation on data on which addition processing of “R1+R2+R3” has been performed to generate B-mode data. The image generating unit 14 generates ultrasound image data from B-mode data for one frame or for one volume output from the B-mode processing unit 12.” [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeon’s disclosure of using a gain value to correct the signal when saturation is determined with Yoshiara’s teaching of using a first and second gain value of a larger and smaller value between frames to achieve the predictable result of “improvement in sensitivity in a deep region while maintaining the S/N ratio and spatial resolution even when ultrasound transmission/reception with relatively high frequency, which causes high degree of attenuation in a deep region, are performed.” (Yoshiara, [0057]).
However, McKeon in further view of Yoshiara may not explictly teach to determine whether or not the reflected wave signal in units of frames is saturated by comparing the first corrected signal with the second corrected signal, determine that a reflected wave signal is not saturated when an absolute value of a difference between the first corrected signal and the second corrected signal is equal to or less than a predetermined value, and generate reflected wave data by using the first corrected signal as an output signal when the reflected wave signal is determined not to be saturated and by using a signal acquired by mixing the first corrected signal and the second corrected signal at a predetermined ratio as the output signal when the reflected wave signal is determined to be saturated.
However, in the same field of endeavor of ultrasound imaging, Sato teaches a processor (“setting circuitry 144” Figure 4) configured to:
determine whether or not the reflected wave signal in units of frames is saturated by comparing the first corrected signal with the second corrected signal (“a power value ‘P0’ of the input data is calculated from the input data array ‘x’.” [0063]; “When the reflected wave data (IQ signal) is generated from the reflected wave signal reflected off of the strong reflector, the reflected wave signal possibly saturates in the amplifier circuitry or A/D converter in some channel of the reception circuit of the transmission/reception circuitry 11.” [0067], “the ‘power correction processing’ block in Fig. 4 performs correction to increase the value of ‘P0’ when the value of ‘P0’ is larger than or equal to a threshold ‘Pth’” [0068], “In parallel with the calculation of ‘P0’ and ‘P1’ performed by the setting circuitry 144, the output data array ‘y’ output from the ‘MTI filter processing’ block is used to calculate a power value ‘P2’ of the output data in a ‘post-output power calculation processing’ block of the estimation circuitry 143” [0077], “P1 and P2 are used to calculate the correction value in the “correction value calculation processing” block of the setting circuitry 144” [0082], and “In expression (6), the correction value equals ‘ratio=1’ when ‘CDR’ is smaller than ‘CDRth’. This means that ‘P2’ and ‘ac’ are not corrected when ‘CDR’ is smaller than ‘CDRth’. On the other hand, in expression (6), a ‘value obtained by raising ‘CDRth/CDR’ to the power of ‘m’ is calculated as ‘ratio’ when ‘CDR’ is larger than or equal to ‘CDRth’.” [0085]-[0086]; when the threshold is met (i.e. greater than or equal to the predetermined value), when the threshold is met (i.e. the difference is equal to or greater than a predetermined value) correction is applied as the signal is saturated; see also Figure 4 demonstrating that the ‘power correction processing’ to correct for saturation of input signal x uses the comparison of the ratio corrected signals P1 and P2 to a threshold),
determine that a reflected wave signal is not saturated when a difference between the first corrected signal and the second corrected signal is equal to or less than a predetermined value (“the setting circuitry 144 of the present embodiment may set the correction value “ratio” which reduces the value of the blood flow information output by the estimation circuitry 143 when a logarithmic value “log CDR” is larger than or equal to a predetermined logarithmic value, the logarithmic value “log CDR” being calculated from the ratio “CDR” obtained by dividing the power value of the input data by the power value of the output data… The setting circuitry 144 may also calculate “log CDR” by finding a difference “log P1−log P2” [0090]; as demonstrated in [0085] when the threshold is not met (i.e. the difference is less than a predetermined value, no correction is applied as the signal is not saturated),
and generate reflected wave data (“The blood flow information output as the Doppler data from the determination circuitry 145 is generated as the Doppler image data by the image generation circuitry 15” [0099]) by using the first corrected signal as an output signal when the reflected wave signal is determined not to be saturated and by using a signal acquired by mixing the first corrected signal and the second corrected signal at a predetermined ratio as the output signal when the reflected wave signal is determined to be saturated (“In expression (6), the correction value equals ‘ratio=1’ when ‘CDR’ is smaller than ‘CDRth’. This means that ‘P2’ and ‘ac’ are not corrected when ‘CDR’ is smaller than ‘CDRth’. On the other hand, in expression (6), a ‘value obtained by raising ‘CDRth/CDR’ to the power of ‘m’ is calculated as ‘ratio’ when ‘CDR’ is larger than or equal to ‘CDRth’.” [0085]-[0086]; when the threshold is met (i.e. greater than or equal to the predetermined value), when the threshold is met (i.e. the difference is equal to or greater than a predetermined value) correction is applied as the signal is saturated, and when the threshold is not met (i.e. the difference is less than a predetermined value, no correction is applied as the signal is not saturated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeon in further view of Yoshiara’s teaching of applying a first and a second gain value to correct ultrasound signals with Sato’s teaching of comparing a first and a second corrected ultrasound signal to determine whether the ultrasound signal is saturated by applying a threshold to the difference between the first and second corrected ultrasound signals and determining that the signal is saturated if the threshold is met and applying a correction using the ratio between the first and second corrected ultrasound signals if the signal is saturated to achieve the predictable result of “prevent[ing] the misidentification of the strong reflector as the blood flow” (Sato, [0059]).
However, McKeon in further view of Yoshiara in further view of Sato may not explictly teach an absolute value.
However, in the same field of endeavor of ultrasound imaging, Sumi teaches an absolute value (“calculation unit 33 may also calculate the absolute value of a difference value” Sumi, [0029], lines 13 and 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeon in further view of Yoshiara in further view of Sato’s teaching of a difference between two signals with Sumi’s teaching of calculating the absolute value of a difference value as it would have been obvious to try using the absolute value of a difference value amongst the three options taught by Sumi of “subtract[ing] an amplitude value… of fundamental wave frame data from an amplitude value” (Sumi, [0029], lines 4-7), “subtract[ing] a harmonic amplitude value from a fundamental amplitude value” (Sumi, [0029], lines 11-13), and “calculate the absolute value of a difference value” (Sumi, [0029], lines 13 and 14) with each alternative having the same predictable result.

Regarding claim 17, McKeon discloses the processor (“the digitized samples are stored in a memory 126 of the computer 108 and may be processed by processor 134” McKeon, [0060]) is further configured to cause the ultrasonic probe to perform ultrasonic wave scanning (“This approach has also been used successfully in medical ultrasound. In medical ultrasound, an image is captured using arrays of transmitting and receiving transducers, together with phased-array beamforming” McKeon, [0006]; “Variable gain amplifiers have been used successfully in medical ultrasound. In that application, an image is captured using arrays of transmitting and receiving transducers together with phased-array beamforming” McKeon, [0071]).
However, McKeon may not explictly teach transmitting a plane wave.
However, in the same field of endeavor of ultrasound imaging, Yoshiara teaches transmitting a plane wave (“the transmitter/receiver 11 performs parallel simultaneous reception processing using plane waves or diffuse waves as transmitted ultrasound waves” [0122]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McKeon’s teaching of ultrasonic wave scanning with Kichishin’s teaching of plane waves to achieve the predictable result that “[w]ith this process, the transmitter/receiver 11 can generate data with the reflected waves on the eight scanning lines with one ultrasound transmission/reception process. Therefore,… when various scan sequences in the second mode are performed, lowering of the frame rate can be prevented.” (Yoshiara, [0123]).

Regarding claim 18, McKeon discloses the processor (“the digitized samples are stored in a memory 126 of the computer 108 and may be processed by processor 134” McKeon, [0060]) is further configured to cause the ultrasonic probe to perform ultrasonic wave scanning by receiving reflected wave signals in a plurality of scanning lines (“This approach has also been used successfully in medical ultrasound. In medical ultrasound, an image is captured using arrays of transmitting and receiving transducers, together with phased-array beamforming” McKeon, [0006]; “Variable gain amplifiers have been used successfully in medical ultrasound. In that application, an image is captured using arrays of transmitting and receiving transducers together with phased-array beamforming” McKeon, [0071]).

Claim 10 is rejected under 35 USC 103 over McKeon in further view of Yoshiara in further view of Sato in further view of Sumi as in claim 1 above and in further view of Corl et al. (U.S. Pub. No. 2013/0303907), hereinafter “Corl”.

Regarding claim 10, while McKeon discloses the processor (“the digitized samples are stored in a memory 126 of the computer 108 and may be processed by processor 134” McKeon, [0060]) configured to cause the ultrasonic probe to perform first ultrasonic wave scanning (“This approach has also been used successfully in medical ultrasound. In medical ultrasound, an image is captured using arrays of transmitting and receiving transducers, together with phased-array beamforming” McKeon, [0006]; “Variable gain amplifiers have been used successfully in medical ultrasound. In that application, an image is captured using arrays of transmitting and receiving transducers together with phased-array beamforming” McKeon, [0071]) and determine whether or not a reflected wave signal received by each channel of the ultrasonic probe is saturated in accordance with at least the first ultrasonic wave scanning (“deeper interfaces will either be too dark or earlier interfaces will be too bright (Saturated) for inspection purposes” McKeon, [0041]; “a single pass/fail threshold may be used over the whole depth of the material” McKeon, [0042]; “The gain profiles may be selected automatically with reference to a measured ultrasound response” McKeon, [0058]; “gain of the level adjuster 120 is adjusted dynamically by a gain profile generator 136” McKeon, [0061]; “(ii) better equalization of reflections from deeper stacked die interfaces, without saturating shallower ones, and (iii) better triggering, since the front surface reflection may be increased without saturating internal reflections” McKeon, [0081]; gain generator, #136, is implemented on computer, #108, McKeon, Fig. 1; “level adjuster 120 is responsive to a response signal 1410 and dynamically adjusts the level of the response signal 1410, in accordance with the gain profile 1408, to produce a level adjusted response signal 1412. The level adjusted signal may then be sampled and used to test the object that generated the response signal 1410” McKeon, [0122]), McKeon may not explictly disclose cause the ultrasonic probe to perform first ultrasonic wave scanning acquiring information relating to a motion of a moving body within a first scanning range and cause the ultrasonic probe to perform ultrasonic wave scanning of each of a plurality of divided ranges acquired by dividing a second scanning range as second ultrasonic wave scanning acquiring information of a tissue shape within the second scanning range in a time divisional manner during the first ultrasonic wave scanning.
However, in the same field of endeavor, Corl discloses the processor (“grey-scale analyzer 350 and the velocity computer 360” Corl, [0065]) configured to cause the ultrasonic probe to perform first ultrasonic wave scanning acquiring information relating to a motion of a moving body within a first scanning range (“velocity computer 360 process the multiple echo signals from a single sequence as a group, and use the information contained in the sequence of echo signals to… (2) to calculate the Doppler-derived velocity for each position” Corl, [0065]) and cause the ultrasonic probe to perform ultrasonic wave scanning of each of a plurality of divided ranges acquired by dividing a second scanning range (“to capture the Doppler velocity information, the imaging system 10 ideally triggers a sequence of N evenly spaced transmit pulses 221 and acquisition sequences… typically 2 to 16 high-voltage transmit pulses 221… the IVUS amplitude data (grey-scale data) may be derived from an average of the multiple acquisition, or from just a single acquisition” Corl, [0066]; “arrange the sequence of acquisitions such that the first amplified echo signal 251a in the sequence is acquired with a lower analog gain setting in the amplifier 250” Corl, [0069]; “the dynamic range combiner 350 splices together the low-amplitude, low-noise envelope data from the composite echo signal with the high-amplitude, low-distortion envelope data from the low-gain echo signal” Corl, [0085]) as second ultrasonic wave scanning acquiring information of a tissue shape within the second scanning range in a time divisional manner during the first ultrasonic wave scanning (“grey-scale analyzer 350… process the multiple echo signals from a single sequence as a group, and use the information contained in the sequence of echo signals to (1) detect the echo amplitude as a function of depth” Corl, [0065]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeon’s disclosure of performing ultrasonic wave scanning with Corl’s teaching of performing Doppler scanning as Corl explictly states that “in practice, it is convenient to combine the echo amplitude data with the velocity data to produce a hybrid color flow image 720 combining the grey-scale IVUS image with velocity information encoded as shades of red and blue (for antegrade and retrograde flow), and with stationary and slow moving tissues displayed in shades of grey” (Corl, [0065]) and “the combined amplitude and velocity data can be further analyzed to extract anatomic features of the vessel 600 (shown in FIG. 4 a) such as the lumen border or functional measures such as volumetric flow. Such added analyses, facilitated by the availability of the combined echo amplitude and Doppler velocity data, further enhance the value of the Doppler color flow rotational IVUS imaging system 10” (Corl, [0072]-[0073]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McKeon in further view of Yoshiara in further view of Sato in further view of Sumi as applied to claim 1 above, and in further view of Corl in further view of Srinivasan et al. (U.S. Pub. No. 2016/0262729), hereinafter “Srinivasan”.

Regarding claim 14, while McKeon discloses the processor (“the digitized samples are stored in a memory 126 of the computer 108 and may be processed by processor 134” McKeon, [0060]) is further configured to cause the ultrasonic probe to perform ultrasonic wave scanning having a first transmission ultrasonic wave (“This approach has also been used successfully in medical ultrasound. In medical ultrasound, an image is captured using arrays of transmitting and receiving transducers, together with phased-array beamforming” McKeon, [0006]; “Variable gain amplifiers have been used successfully in medical ultrasound. In that application, an image is captured using arrays of transmitting and receiving transducers together with phased-array beamforming” McKeon, [0071]); and generate an image from the reflected wave data generated as a result of the ultrasonic wave scanning (“For example, the operator may view repeated C-scan displays, adjusting the parameter between scans to obtain an image that appears to be improved” McKeon, [0007]; “A display 130 may be used to display graphical waveforms, a graphical user interface and other information, under the control of a display processor 132” McKeon, [0062]), McKeon may not explictly disclose acquiring information relating to tissue shape; and generate an image by extracting a harmonic component from the reflected wave data.
However, in the same field of endeavor, Corl teaches to perform ultrasonic wave scanning acquiring information relating to a tissue shape (“grey-scale analyzer 350… process the multiple echo signals from a single sequence as a group, and use the information contained in the sequence of echo signals to (1) detect the echo amplitude as a function of depth” Corl, [0065]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeon’s disclosure of performing ultrasonic wave scanning with Corl’s teaching of performing Doppler scanning as Corl explictly states that “in practice, it is convenient to combine the echo amplitude data with the velocity data to produce a hybrid color flow image 720 combining the grey-scale IVUS image with velocity information encoded as shades of red and blue (for antegrade and retrograde flow), and with stationary and slow moving tissues displayed in shades of grey” (Corl, [0065]) and “the combined amplitude and velocity data can be further analyzed to extract anatomic features of the vessel 600 (shown in FIG. 4 a) such as the lumen border or functional measures such as volumetric flow. Such added analyses, facilitated by the availability of the combined echo amplitude and Doppler velocity data, further enhance the value of the Doppler color flow rotational IVUS imaging system 10” (Corl, [0072]-[0073]).
However, while McKeon discloses generating an image from the ultrasonic wave scanning, McKeon may not explictly teach extracting a harmonic component from the reflected wave data.
However, in the same field of endeavor, Srinivasan teaches extracting a harmonic component from the reflected wave data (“combine channel data corresponding to two inverted firings to isolate a harmonic component” Srinivasan, Abstract; “Harmonic Component” Srinivasan, Figs. 1, 3, and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeon’s teaching of generating an image from ultrasound wave scanning with Srinivasan’s teaching of isolating a harmonic component as Srinivasan explictly states that one may “apply harmonic frequency compounding to reduce speckles and create high resolution and high quality images” (Srinivasan, [0025]).

Claim 23 is are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara in further view of Sato in further view of Sumi.

Regarding claim 23, Yoshiara teaches a signal processing apparatus (“An ultrasound diagnostic apparatus according to an embodiment includes a transmit/receiver, and adder/subtractor and an image generating unit” Abstract), comprising:
a processor (“The transmitter/receiver 11 includes an amplifier circuit.“ [0031]; “in accordance with a scan sequence set by the control unit 17, the transmitter/receiver 11” [0048]) configured to:
determine whether or not a reflected wave signal in units of frames is saturated (“For this reason, when gain correction is performed with “C(AMPM)”, on the contrary, the luminance may be saturated in a shallow region, reducing the visibility of contrasted image signals. Therefore, the amplifier circuit may set “C(AMPM+AM)”, which is “C(AMPM)” with the gain lowered in a shallow region so that the luminance will not be saturated.” [0121]),
when a gain value of a received reflected wave signal is corrected in units of frames, the first corrected signal being acquired from the reflected wave signal in units of frames by using a first gain value, the second corrected signal being acquired from the reflected wave signal in units of frames by using a second gain value less than the first gain value (“causes ultrasound waves to be transmitted three times for each scanning line with the amplitude ratio thereof modulated to be “1:2:1”, such as (−0.5, 1, −0.5), with the polarities inverted between the transmitted ultrasound waves in the first and the third times and the transmitted ultrasound waves in the second time. At this point, the pieces of reflected wave data of (−0.5, 1, −0.5) are denoted by R1, R2, and R3, respectively. The B-mode processing unit 12 performs envelope demodulation on data on which addition processing of “R1+R2+R3” has been performed to generate B-mode data. The image generating unit 14 generates ultrasound image data from B-mode data for one frame or for one volume output from the B-mode processing unit 12.” [0048]).
the first gain value and the second gain value being acquired by alternately correcting a gain value for each adjacent frame (“causes ultrasound waves to be transmitted three times for each scanning line with the amplitude ratio thereof modulated to be “1:2:1”, such as (−0.5, 1, −0.5), with the polarities inverted between the transmitted ultrasound waves in the first and the third times and the transmitted ultrasound waves in the second time. At this point, the pieces of reflected wave data of (−0.5, 1, −0.5) are denoted by R1, R2, and R3, respectively. The B-mode processing unit 12 performs envelope demodulation on data on which addition processing of “R1+R2+R3” has been performed to generate B-mode data. The image generating unit 14 generates ultrasound image data from B-mode data for one frame or for one volume output from the B-mode processing unit 12.” [0048]) by amplification circuitry (“The transmitter/receiver 11 includes an amplifier circuit “ [0031]; “in accordance with a scan sequence set by the control unit 17, the transmitter/receiver 11” [0048]),
generate reflected wave data (“The image generating unit 14 generates ultrasonic wave image data from the data generated by the B-mode processing unit 12 and the Doppler processing unit 13.” [0035]), and
cause a display to display an image based on the reflected wave data (“The image generating unit 14 typically generates ultrasonic image data for display through conversion (scan-conversion) of signal arrays of ultrasonic scanning lines into signal arrays of scanning lines in a video format represented by television, for example.” [0036]; “monitor 2” Figure 1).
However, Yoshiara may not explictly teach to determine whether or not a reflected wave signal in units of frames is saturated by comparing a first corrected signal with a second corrected signal, to determine that a reflected wave signal is not saturated when a difference between the first corrected signal and the second corrected signal is equal to or less than a predetermined value, generate reflected wave data by using the first corrected signal as an output signal when the reflected wave signal is determined not to be saturated or by using a signal acquired by mixing the first corrected signal and the second corrected signal at a predetermined ratio as the output signal when the reflected wave signal is determined to be saturated. 
However, in the same field of endeavor of ultrasound imaging, Sato teaches (“setting circuitry 144” Figure 4) configured to:
determine whether or not a reflected wave signal in units of frames is saturated by comparing a first corrected signal with a second corrected signal (“a power value ‘P0’ of the input data is calculated from the input data array ‘x’.” [0063]; “When the reflected wave data (IQ signal) is generated from the reflected wave signal reflected off of the strong reflector, the reflected wave signal possibly saturates in the amplifier circuitry or A/D converter in some channel of the reception circuit of the transmission/reception circuitry 11.” [0067], “the ‘power correction processing’ block in Fig. 4 performs correction to increase the value of ‘P0’ when the value of ‘P0’ is larger than or equal to a threshold ‘Pth’” [0068], “In parallel with the calculation of ‘P0’ and ‘P1’ performed by the setting circuitry 144, the output data array ‘y’ output from the ‘MTI filter processing’ block is used to calculate a power value ‘P2’ of the output data in a ‘post-output power calculation processing’ block of the estimation circuitry 143” [0077], “P1 and P2 are used to calculate the correction value in the “correction value calculation processing” block of the setting circuitry 144” [0082], and “In expression (6), the correction value equals ‘ratio=1’ when ‘CDR’ is smaller than ‘CDRth’. This means that ‘P2’ and ‘ac’ are not corrected when ‘CDR’ is smaller than ‘CDRth’. On the other hand, in expression (6), a ‘value obtained by raising ‘CDRth/CDR’ to the power of ‘m’ is calculated as ‘ratio’ when ‘CDR’ is larger than or equal to ‘CDRth’.” [0085]-[0086]; when the threshold is met (i.e. greater than or equal to the predetermined value), when the threshold is met (i.e. the difference is equal to or greater than a predetermined value) correction is applied as the signal is saturated; see also Figure 4 demonstrating that the ‘power correction processing’ to correct for saturation of input signal x uses the comparison of the ratio corrected signals P1 and P2 to a threshold), 
determine that a reflected wave signal is not saturated when a difference between the first corrected signal and the second corrected signal is equal to or less than a predetermined value (“the setting circuitry 144 of the present embodiment may set the correction value “ratio” which reduces the value of the blood flow information output by the estimation circuitry 143 when a logarithmic value “log CDR” is larger than or equal to a predetermined logarithmic value, the logarithmic value “log CDR” being calculated from the ratio “CDR” obtained by dividing the power value of the input data by the power value of the output data… The setting circuitry 144 may also calculate “log CDR” by finding a difference “log P1−log P2” [0090]; as demonstrated in [0085] when the threshold is not met (i.e. the difference is less than a predetermined value, no correction is applied as the signal is not saturated), 
generate reflected wave data (“The blood flow information output as the Doppler data from the determination circuitry 145 is generated as the Doppler image data by the image generation circuitry 15” [0099]) by using the first corrected signal as an output signal when the reflected wave signal is determined not to be saturated or by using a signal acquired by mixing the first corrected signal and the second corrected signal at a predetermined ratio as the output signal when the reflected wave signal is determined to be saturated (“In expression (6), the correction value equals ‘ratio=1’ when ‘CDR’ is smaller than ‘CDRth’. This means that ‘P2’ and ‘ac’ are not corrected when ‘CDR’ is smaller than ‘CDRth’. On the other hand, in expression (6), a ‘value obtained by raising ‘CDRth/CDR’ to the power of ‘m’ is calculated as ‘ratio’ when ‘CDR’ is larger than or equal to ‘CDRth’.” [0085]-[0086]; when the threshold is met (i.e. greater than or equal to the predetermined value), when the threshold is met (i.e. the difference is equal to or greater than a predetermined value) correction is applied as the signal is saturated, and when the threshold is not met (i.e. the difference is less than a predetermined value, no correction is applied as the signal is not saturated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshiara’s teaching of applying a first and a second gain value to correct ultrasound signals with Sato’s teaching of comparing a first and a second corrected ultrasound signal to determine whether the ultrasound signal is saturated by applying a threshold to the difference between the first and second corrected ultrasound signals and determining that the signal is saturated if the threshold is met and applying a correction using the ratio between the first and second corrected ultrasound signals if the signal is saturated to achieve the predictable result of “prevent[ing] the misidentification of the strong reflector as the blood flow” (Sato, [0059]).
However, Yoshiara in further view of Sato may not explictly teach an absolute value.
However, in the same field of endeavor of ultrasound imaging, Sumi teaches an absolute value (“calculation unit 33 may also calculate the absolute value of a difference value” Sumi, [0029], lines 13 and 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeon in further view of Yoshiara in further view of Sato’s teaching of a difference between two signals with Sumi’s teaching of calculating the absolute value of a difference value as it would have been obvious to try using the absolute value of a difference value amongst the three options taught by Sumi of “subtract[ing] an amplitude value… of fundamental wave frame data from an amplitude value” (Sumi, [0029], lines 4-7), “subtract[ing] a harmonic amplitude value from a fundamental amplitude value” (Sumi, [0029], lines 11-13), and “calculate the absolute value of a difference value” (Sumi, [0029], lines 13 and 14) with each alternative having the same predictable result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793